Case 21-10287-TPA   Doc 8   Filed 05/19/21 Entered 05/19/21 19:22:58   Desc Main
                            Document      Page 1 of 9
Case 21-10287-TPA   Doc 8   Filed 05/19/21 Entered 05/19/21 19:22:58   Desc Main
                            Document      Page 2 of 9
Case 21-10287-TPA   Doc 8   Filed 05/19/21 Entered 05/19/21 19:22:58   Desc Main
                            Document      Page 3 of 9
Case 21-10287-TPA   Doc 8   Filed 05/19/21 Entered 05/19/21 19:22:58   Desc Main
                            Document      Page 4 of 9
Case 21-10287-TPA   Doc 8   Filed 05/19/21 Entered 05/19/21 19:22:58   Desc Main
                            Document      Page 5 of 9
Case 21-10287-TPA   Doc 8   Filed 05/19/21 Entered 05/19/21 19:22:58   Desc Main
                            Document      Page 6 of 9
Case 21-10287-TPA   Doc 8   Filed 05/19/21 Entered 05/19/21 19:22:58   Desc Main
                            Document      Page 7 of 9
Case 21-10287-TPA   Doc 8   Filed 05/19/21 Entered 05/19/21 19:22:58   Desc Main
                            Document      Page 8 of 9
Case 21-10287-TPA   Doc 8   Filed 05/19/21 Entered 05/19/21 19:22:58   Desc Main
                            Document      Page 9 of 9
